Exhibit 10.7

 

This FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
September 22, 2010, is between Gasco Energy, Inc., a Nevada corporation (the
“Company”), and Wells Fargo Bank, National Association, as Trustee (the
“Trustee”).

 

RECITALS

 

WHEREAS, the Company and the Trustee entered into an Indenture, dated as of
June 25, 2010 (the “Indenture”), pursuant to which the Company issued its 5.50%
Convertible Senior Notes due 2015 (the “Notes”);

 

WHEREAS, Section 9.01(e) of the Indenture provides that the Company and the
Trustee may amend the Indenture without the consent of any Noteholder for the
purpose of curing any ambiguity or correcting or supplementing any defective
provision contained in the Indenture; provided that such modification or
amendment does not adversely affect the interests of the Holders in any material
respect;

 

WHEREAS, the Company has determined that this Supplemental Indenture is
authorized and permitted by Section 9.01(e) of the Indenture and has delivered
to the Trustee an Officers’ Certificate and an Opinion of Counsel stating that
this Supplemental Indenture is authorized and permitted by the Indenture; and

 

WHEREAS, all acts and things prescribed by the Indenture, and by the Amended and
Restated Articles of Incorporation and the Second Amended and Restated Bylaws of
the Company, necessary to make this Supplemental Indenture a valid instrument
legally binding on the Company and the Trustee, in accordance with its terms,
have been duly done and performed;

 

NOW, THEREFORE, in consideration of the above premises, the Company and the
Trustee covenant and agree for the equal and proportionate benefit of the
respective Holders of the Notes as follows:

 

ARTICLE I

 

Section 1.01.        This Supplemental Indenture is supplemental to the
Indenture and does and shall be deemed to form a part of, and shall be construed
in connection with and as part of, the Indenture for any and all purposes.

 

Section 1.02.        This Supplemental Indenture shall become effective
immediately upon its execution and delivery by each of the Company and the
Trustee.

 

ARTICLE II

 

Section 2.01.        Section 10.03 of the Indenture is hereby amended and
restated in its entirety as follows:

 

“Section 10.03 Fractions of Shares.  No fractional shares of Conversion Stock
shall be issued upon conversion of any Note or Notes into shares of

 

--------------------------------------------------------------------------------


 

Conversion Stock.  If more than one Note shall be converted into shares of
Conversion Stock at one time by the same Holder, the number of full shares which
shall be issued upon conversion thereof shall be computed on the basis of the
aggregate principal amount of the Notes (or specified portions thereof) so
converted.  Instead of any fractional share of Conversion Stock which would
otherwise be issued upon conversion of any Note or Notes (or specified portions
thereof), the Company shall pay a cash adjustment in respect of such fraction
(calculated to the nearest one-100th of a share) in an amount equal to (a) in
the case where the Conversion Stock is Common Stock, the same fraction of the
Closing Price of the Common Stock as of the Trading Day preceding the date of
conversion of the Note or (b) in the case where the Conversion Stock is
Preferred Stock (including pursuant to an Automatic Conversion), the product of
(i) the Closing Price of the Common Stock as of the Trading Day preceding the
date of conversion of the Note multiplied by (ii) the number of shares of Common
Stock (including any fractional shares (calculated to the nearest one-100th of a
share)) which may then be acquired upon conversion of such fractional share of
Preferred Stock in accordance with the Preferred C of D (without giving effect
to any limitations on conversion thereof set forth in Section 6 of the Preferred
C of D).”

 

ARTICLE III

 

Section 3.01.        Except as specifically modified herein, the Indenture and
the Notes are in all respects ratified and confirmed (mutatis mutandis) and
shall remain in full force and effect in accordance with their terms with all
capitalized terms used herein without definition having the same respective
meanings ascribed to them as in the Indenture.

 

Section 3.02.        Except as otherwise expressly provided herein, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Trustee by reason of this Supplemental Indenture.  This
Supplemental Indenture is executed and accepted by the Trustee subject to all
the terms and conditions set forth in the Indenture with the same force and
effect as if those terms and conditions were repeated at length herein and made
applicable to the Trustee with respect hereto.

 

Section 3.03.        The Trustee makes no representation as to the validity or
sufficiency of this Supplemental Indenture.  The recitals contained herein shall
be taken as statements of the Company, and the Trustee assumes no responsibility
for their correctness.

 

Section 3.04.        THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 3.05.        The parties may sign any number of copies of this
Supplemental Indenture.  Each signed copy shall be an original, but all of such
executed copies together shall represent the same agreement.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Supplemental Indenture to be
duly executed as of the date first written above.

 

 

 

GASCO ENERGY, INC.

 

 

 

 

 

By:

/s/ W. King Grant

 

 

Name:

W. King Grant

 

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

By:

/s/ Patrick Giordano

 

 

Name:

Patrick Giordano

 

 

Title:

Vice President

 

[Signature Page to First Supplemental Indenture]

 

--------------------------------------------------------------------------------